Quillian, Presiding Judge.
A single issue is presented by this appeal from the grant of corporate defendant’s motion for summary judgment; should we continue to follow the rule with regard to a corporation’s liability for slander by one of its agents?
The primordial authority in Georgia is Behre v. National Cash Register Co., 100 Ga. 213 (1) (27 SE 986), which holds: "A corporation is not liable for damages resulting from the speaking of false, malicious, or defamatory words by one of its agents, even where in uttering such words the speaker was acting for the benefit of the corporation and within the scope of the duties of his agency, unless it affirmatively appears that the agent was expressly directed or authorized by the corporation to speak the words in question.” This principle has been followed by a host of subsequent cases. Any attack on Behre should be addressed to the Supreme Court since it is our duty to follow precedents declared by that court. Bickford v. Nolen, 142 Ga. App. 256, 262 (235 SE2d 743). For a recent approval of the Behre rule see Garren v. Southland Corp., 237 Ga. 484, 485 (228 SE2d 870).

Judgment affirmed.


Webb, J., concurs. McMurray, J., concurs in the judgment only.